                                                                                U.S. DISTRICT COURT
                                                                               DISTRICT OF VERMONT
                                                                                        FILED
                                                                                 11-   zv-tr
                                 UNITED STATES DISTRICT COURT
                                           FOR THE                             BY            f~
                                     DISTRICT OF VERMONT                            DEPUTffiERK

 UNITED STATES OF AMERICA

             V.                                            Docket No . 2:15-cr-00038

 ANTHONY "KAPONE" SMITH,
     Defendant.


                                   SUPERSEDING INFORMATION

The United States Attorney charges:

                                             COUNTl

        In or about June 2014, in the District of Vermont and elsewhere, ANTHONY SMITH

traveled in interstate commerce from the State ofNew York to the State of Vermont, with the

intent to promote, manage, establish, carry on, or facilitate the promotion, management,

establishment or carrying on of an unlawful activity, that is, a business enterprise involving

prostitution offenses in violation of the laws of Vermont, including 13 V.S.A. § 2637(a)(2), and

thereafter performed and attempted to perform an act to promote, manage, establish and carry on,

and to facilitate the promotion, management, establishment and carrying on of such unlawful

activity.

                                     (18 U.S.C. § 1952(a)(3))
                                             COUNT2

       Between in or about November and December 2014, in the District of Vermont and

elsewhere, ANTHONY SMITH traveled in interstate commerce from the State of New York to

the State of Vermont, with the intent to promote, manage, establish, carry on, or facilitate the

promotion, management, establishment or carrying on of an unlawful activity, that is, a business

enterprise involving prostitution offenses in violation of the laws of Vermont, including 13

V.S.A. § 2637(a)(2), and thereafter performed and attempted to perform an act to promote,

manage, establish and carry on, and to facilitate the promotion, management, establishment and

carrying on of such unlawful activity.

                                     (18 U.S.C. § 1952(a)(3))




                                                       C~,;c:>h~           [_, N o~'--v,
                                                     CHRISTINA E. NOLAN (by ACG)
                                                     United States Attorney
                                                     Burlington, Vermont
                                                     November 26, 2018




                                                 2
